 


110 HRES 1139 EH: Recognizing the 100th anniversary of the Pearl Harbor Naval Shipyard and congratulating the men and women who provide exceptional service to our military and keep our Pacific Fleet 
U.S. House of Representatives
2008-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1139 
In the House of Representatives, U. S.,

July 22, 2008
 
RESOLUTION 
Recognizing the 100th anniversary of the Pearl Harbor Naval Shipyard and congratulating the men and women who provide exceptional service to our military and keep our Pacific Fleet fit to fight. 
 
 
Whereas Congress established the Pearl Harbor Naval Shipyard on May 13, 1908, and it has grown from a coaling and repair station to being known as the No Ka Oi Shipyard and a national treasure that is strategically important to our Nation and equally vital to Hawaii; 
Whereas during World War II, shipyard workers earned the motto, We keep them fit to fight, by resurrecting the United States Pacific Fleet from the bottom of Pearl Harbor, helping turn the tide of the war at Midway, and maintaining the ships that would ultimately win victory at sea and sail triumphantly into Tokyo Bay; 
Whereas the shipyard has demonstrated its diverse capabilities by supporting America’s space exploration, Antarctic expeditions, and national missile defense; 
Whereas it continues to support the United States Pacific Fleet as the largest ship repair facility between the western coast of the United States and the Far East, providing full-service maintenance for Pacific Fleet ships and submarines throughout the Asia-Pacific theater; 
Whereas the shipyard has become the largest single industrial employer in Hawaii and is the largest fully integrated military-civilian workforce involved in full-service shipyard work in the United States; 
Whereas the shipyard has earned multiple national awards for its dedicated environmental stewardship and excellent safety programs, such as the prestigious Occupational Safety and Health Administration’s Star award in May 2007; and 
Whereas the shipyard has a direct annual economic impact of more that $600,000,000 in Hawaii, and through its apprentice, engineer co-op, and other student hire programs, provides extraordinary training, employment, and career opportunities for residents: Now, therefore, be it  
 
That the House of Representatives recognizes the 100th anniversary of Pearl Harbor Naval Shipyard and congratulates the men and women who provide exceptional service to our military and keep our Pacific Fleet fit to fight. 
 
Lorraine C. Miller,Clerk.
